Citation Nr: 0900518	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, including combat service in Vietnam, and his 
decorations include the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD and assigned a 50 percent disability rating, effective 
March 11, 2004.  Subsequently, in an April 2006 rating 
decision, the RO granted a temporary evaluation of 100 
percent, effective October 24, 2005, to January 31, 2006, 
based on hospitalization.  Thereafter, the disability rating 
reverted to 50 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements, the veteran has reported that his PTSD has 
worsened since the most recent examination, which was 
conducted in April 2004.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent, and severity of his psychiatric disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

The Board also observes that the veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since January 2006, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
Additionally, in March 2006, the veteran reported that he was 
receiving Social Security Administration (SSA) disability 
benefits as a result of his psychiatric disorder.  All 
relevant records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for a 
psychiatric disorder from the Shreveport, 
Louisiana, and/or the Central Texas VA 
Medical Center(s), dated from January 2006 
forward.

2.  Make arrangements to obtain copies of 
all the documents or evidentiary material 
that were used by SSA in considering the 
veteran's claim for disability benefits.  
If these records are not available, a 
negative reply must be provided.

3.  Thereafter, schedule the veteran for a 
VA psychiatric examination to determine 
the extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  

The examiner should report all pertinent 
findings and estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner must indicate the 
impact of the veteran's PTSD on his 
ability to work.  The examiner should set 
forth a complete rationale for all 
findings and conclusions in a legible 
report.

4.  Finally, reconsider the veteran's 
appeal.  If the benefit sought on appeal 
is not granted, the RO must issue a 
supplemental statement of the case and the 
veteran should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

